Exhibit 10.12

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of the 14 date of
October, 2010 is entered into by and between Continental Resources Inc. (the
“Company”) and Eric S. Eissenstat (the “Executive”).

IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereto agree as follows:

1. Term. The initial term of Executive’s employment by the Company under this
Agreement shall commence on December 31st, 2010, or such earlier date as
Executive’s employment with the Company actually commences (the “Effective
Date”) and end on the day immediately preceding the second anniversary of the
Effective Date (the “Initial Term”), provided that such term shall automatically
renew for additional one (1) year periods at the end of the Initial Term (the
“Renewal Term”) and each subsequent Renewal Term (the Initial Term and the
Renewal Term together the “Employment Period”), unless, prior to the date which
is sixty (60) days prior to third anniversary date (with respect to the
extension on the third anniversary date) and each anniversary of such date
thereafter (with respect to each subsequent annual extension), the Company or
the Executive shall have given written notice not to extend the Term or the
Executive shall have incurred a termination of employment with the Company.

2. Position and Duties. Executive will serve as Senior Vice-President and Chief
Legal Officer of the Company. During the Employment Period, Executive will
report directly to the Chief Executive Officer of the Company. Executive shall
perform all services reasonably required to fully execute the duties and
responsibilities associated with the Company and its affiliates. Executive will
devote substantially all of his working time, attention and energies (other than
absences due to illness or vacation) to the performance of his duties for the
Company. Notwithstanding the above, Executive will be permitted, to the extent
such activities do not interfere with the performance by Executive of his duties
and responsibilities under this Agreement or violate this Agreement, to
(i) manage Executive’s personal, financial and legal affairs, and (ii) serve on
industry, civic or charitable boards or committees.

3. Place of Performance. Executive’s place of employment will be in Oklahoma
City, Oklahoma.

4. Compensation and Related Matters.

(a) Base Salary. During the Employment Period, the Company will pay Executive an
annual base salary of not less than Three Hundred Thousand Dollars ($300,000)
per year, less required withholdings, in approximate equal installments in
accordance with the Company’s customary payroll practices. Executive’s Base
Salary may be increased, but not decreased without Executive’s consent, pursuant
to annual review by the board of directors of the Company (the “Board”). Such
increased Base Salary will then constitute Executive’s “Base Salary” for all
purposes of this Agreement.

(b) Annual Incentive Bonus. During the Employment Period, Executive shall be
eligible to participate in the annual incentive compensation plan for senior
executive officers established and adopted by the Company, or any successor plan
of plans, if any, thereto (the “Annual Incentive Plan”) with a target level
equal to no less than 66 percent (66%) of Base Salary for any calendar year for
which a bonus is granted (as of the Effective Date, the target bonus for 2010
shall be approximately $200,000) with the first such bonus, if any, to be
prorated for Executive’s actual period of employment during the first calendar
year (the “Bonus”). The Annual Bonus shall be paid at such time as the Company
pays such bonuses to its senior executive officers and in accordance with the
Company’s customary practices.

(c) Equity Incentive. As soon as administratively practicable following the
Effective Date, the Executive shall be granted 36,000 shares of restricted
common stock of the Company (the “Initial Stock Grant”), subject to the approval
of the Board. The terms of the Initial Stock Grant shall be subject to and
consistent with the equity-based compensation plan sponsored and maintained by
the Company for its senior executive officers and the relevant restricted stock
agreement and shall include the following: (1) the Initial Stock Grant shall
vest 1/3 each year for three years, with vesting commencing on the 15th day of
the mid-quarter month following the Effective Date (therefore, 12,000 shares of
restricted stock granted under the Initial Stock Grant shall vest during the
first year following 15th day of the mid-quarter month following the Effective
Date and 12,000 shares of restricted stock shall vest each subsequent year);
(2) the Initial Stock Grant shall be subject to accelerated vesting, including
as provided in Section 7(b); and (3) if the Company shall effect a subdivision
or consolidation of its stock or other capital readjustment, the payment of a
stock dividend, or other increase or reduction of the number of shares of Stock
outstanding, without receiving compensation therefor in money, services or
property, then (1) the number of restricted shares subject to the unvested
portion of the Initial Stock Grant shall be appropriately adjusted in such a
manner as to entitle the Executive to receive upon vesting of such unvested
shares the equivalent total number and class or series of stock as any other
shareholder in the Company would receive upon such event requiring the
adjustment (e.g., if the Company were to effect a 2 for 1 stock split while
12,000 restricted shares of the Initial Stock Grant were unvested, the Executive
would receive 24,000 shares of stock upon vesting of such restricted shares).
The Executive shall be eligible to be considered, from time to time, by the
Board for additional grants of equity-based compensation; provided that the
amount and type of such grants awarded to the Executive shall be no less than
those grants awarded to senior executive officers of the Corporation, if any.



--------------------------------------------------------------------------------

(d) Welfare. Pension and Incentive Benefit Plans. During the Employment Period,
Executive (and his spouse and/or dependents to the extent provided in the
applicable plans and programs) will be entitled to participate in and be covered
under all the welfare benefit plans or programs maintained by the Company for
the benefit of its senior executive officers pursuant to the terms of such plans
and programs including, without limitation, all medical, life, hospitalization,
dental, disability, accidental death and dismemberment and travel accident
insurance plans and programs. In addition, during the Employment Period and on
the same terms as they apply to other senior executive officers of the Company.
Executive shall be eligible to participate in all pension, retirement, savings
and other employee benefit plans and programs maintained from time to time by
the Company for the benefit of its senior executive officers and, in accordance
with the terms of the Company’s section 401(k) plan, shall be entitled to a 5
percent (5%) company [matching][profit sharing] contribution after six
(6) months of service with the Company. Notwithstanding the foregoing, the
Company shall have the right to change, amend or discontinue any benefit plan,
program, or perquisite, so long as such changes are similarly applicable to
senior executive officers of the Company generally.

(e) Vacation. The Executive shall be entitled in each year during the Employment
Period to receive vacation days in accordance with Corporation’s policies and
practices, as may be amended from time to time, of at least four (4) weeks’ or
20 business days’ paid vacation. Executive may use his vacation in a reasonable
manner based upon the business needs of the Company. Unused vacation days will
accrue from year to year without limitation. Executive will also be entitled to
any paid holidays offered to the employees of the Company when and as
established by the Company.

(f) Fringe Benefits. During the Employment Period, the Company will provide
Executive with such other fringe benefits or perquisites as commensurate with
Executive’s position, including without limitation professional and civic dues
and continuing legal education expenses.

(g) Expenses. The Company shall promptly reimburse the Executive for all
reasonable business expenses incurred during the Employment Period by the
Executive in performing services hereunder, including all expenses of travel and
living expenses while away from home on business or at the request of and in the
service of the Company; provided, in each case, that such expenses are incurred
and accounted for in accordance with the policies and procedures established by
the Company.

(h) Services Furnished. During the Employment Period, Executive shall at all
times be provided with office space, stenographic assistance and such other
facilities and services as are suitable to his position.

5. Termination. Executive’s employment under this Agreement may be terminated
during the Employment Period under the following circumstances:

(a) Death. Executive’s employment under this Agreement will terminate upon his
death.

(b) Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive is substantially unable to perform his duties under
this Agreement (with or without reasonable accommodation, as defined under the
Americans With Disabilities Act) for an entire period of six (6) consecutive
months, and within thirty (30) days after a Notice of Termination (as defined in
Section 6(a)) is given after such six (6) month period Executive does not return
to the substantial performance of his duties on a full-time basis, the Company
has the right to terminate Executive’s employment under this Agreement for
“Disability,” and such termination will not be a breach of this Agreement by the
Company.

(c) Cause. The Company has the right to terminate Executive’s employment for
Cause, and such termination will not be a breach of this Agreement by the
Company. “Cause” means termination of employment for one of the following
reasons: (i) the conviction of Executive by a federal or state court of
competent jurisdiction to a felony which relates to Executive’s employment at
the Company; (ii) an act or acts of dishonesty taken by Executive and intended
to result in substantial personal enrichment of Executive at the expense of the
Company or any affiliate; or (iii) Executive’s “willful” failure to follow a
direct, reasonable and lawful written directive from the Chief Executive Officer
of the Company delivered to the Executive which specifically identifies the
manner in which the Chief Executive Officer believes the Executive has not
performed within the reasonable scope of Executive’s duties, which failure is
not cured within thirty (30) days. For purposes of this Section 5(c), no act or
failure to act on



--------------------------------------------------------------------------------

Executive’s part shall be deemed “willful” unless done or omitted to be done by
Executive, in bad faith and without reasonable belief that Executive’s action or
omission was in the best interest of the Company; provided, however, that the
unwillingness of Executive to accept an act that would constitute Good Reason or
any other action by or at the request of the Chief Executive Officer that is
contrary to this Agreement may not be considered by the Company to be a failure
to perform or misconduct by Executive. Notwithstanding the foregoing, Executive
shall not be deemed to have been terminated for Cause for purposes of the
Agreement unless and until there shall have been delivered to him a copy of a
resolution, duly adopted by a vote of three-fourths (3/4) of the entire Board at
a meeting of the Board called and held (after a notice to Executive identifying
in reasonable detail the manner in which Company believes Cause exists and an
opportunity for Executive and his counsel to prepare for and to be heard before
the Board) for the purpose of considering whether Executive has been guilty of
such a willful failure to perform or such willful misconduct as justifies
termination for Cause hereunder, finding that, in the good faith opinion of the
Board, Executive has been guilty thereof, and specifying the particulars
thereof.

(d) Good Reason. Executive may terminate his employment with the Company for
“Good Reason” by providing Notice of Termination to the Company within one
hundred and twenty (120) days after Executive has actual knowledge of the
occurrence, without the written consent of Executive, of one of the events set
forth below, and such termination will not be a breach of this Agreement and
will entitle Executive to the compensation and benefits described in
Section 7(b) hereof:

(i) a material permanent and adverse alteration in the nature of Executive’s
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities;

(ii) the reduction by the Company of Executive’s Base Salary below the amount
specified in Section 4(a) or a reduction in the Bonus, in each case other than
as part of a compensation reduction program which applies equally to all
executive officers at the Senior Vice President and above levels;

(iii) the relocation of Executive’s principal place of performance from Oklahoma
City, Oklahoma except for travel reasonably required in the performance of
Executive’s responsibilities;

(iv) the failure of any successor to the Company to assume this Agreement;

(v) the failure of the Board to approve the Initial Stock Grant; or

(vi) a material breach by the Company of any provision of this Agreement.

(e) Without Cause. The Company has the right to terminate Executive’s employment
under this Agreement without Cause by providing Executive with a Notice of
Termination, subject to the obligations set forth in Section 6(a) hereof.

(f) Voluntary Termination. Executive may voluntarily terminate employment with
the Company at any time, and if such termination is not for Good Reason, then
Executive shall only be entitled to compensation and benefits as described in
Section 7(c) hereof.

6. Termination Procedure.

(a) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Employment Period (other than termination
pursuant to Section 5(a)) will be communicated by written Notice of Termination
to the other party in accordance with Section 10. For purposes of this
Agreement, a “Notice of Termination” means a written notice which indicates the
specific termination provision in this Agreement relied upon and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment. Executive shall not have breached this
Agreement if he terminates his employment for any reason.

(b) Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by his death, the date of his death, (ii) if
Executive’s employment is terminated due to Disability pursuant to Section 5(b),
thirty (30) days after Notice of Termination (provided that Executive has not
returned to the substantial performance of his duties on a full-time basis
during such thirty (30) day period), (iii) if Executive’s employment is
terminated for Good Reason pursuant to Section 5(d), the date specified in the
Notice of Termination, which date shall not be later than thirty (30) days
following the date on which the Notice of



--------------------------------------------------------------------------------

Termination is given, or (iv) if Executive’s employment is terminated for any
other reason, the date on which a Notice of Termination is given or any other
date specified in the Notice of Termination, which date shall not be later than
thirty (30) days following the date on which the Notice of Termination is given.

7. Compensation Upon Termination or During Disability.

(a) Accrued Obligation Defined. For purposes of this Agreement, payment of the
“Accrued Obligation” shall mean payment by the Company to Executive (or his
designated beneficiary or legal representative, as applicable), when due, of all
vested rights, compensation and/or benefits as may be due to Executive following
the Date of Termination to which he is otherwise entitled in accordance with the
terms and provisions of any plans or programs of the Company and a lump sum
amount in cash equal to the sum of (i) Executive’s Base Salary through the Date
of Termination, (ii) any accrued but unused vacation pay through the Date of
Termination and (iii) any other amounts due Executive as of the Date of
Termination, including without limitation, any reasonable business expenses
incurred on or before the Date of Termination, in each case only to the extent
not theretofore paid.

(b) Termination by Company or by Executive during the Initial Term.

(i) If Executive’s employment is terminated by the Company or by Executive for
any reason during the Initial Term:

(1) the Company shall pay Executive in a single cash lump sum payment within
thirty (30) days of the Date of Termination an amount equal to the greater of
(A) the amount provided under Section 7(b)(ii)(1) or (B) the amount equal to
(1) the Accrued Obligation, (2) the total amount of Executive’s Base Salary for
the period commencing on the Date of Termination and ending on the third
anniversary of the Effective Date and (3) the amount of the target Bonus payable
for the years commencing on the Effective Date and ending on the third
anniversary of the Effective Date less the amount of any Bonus actually paid
during such years;

(2) the Company shall maintain in full force and effect, for the continued
benefit of Executive (and his spouse and/or his dependents, as applicable) for a
longer of (A) the period provided under Section 7(b)(ii)(2) or (B) the period
from the Date of Termination until the third anniversary of the Effective Date
the medical, hospitalization, and dental programs, in which Executive (and his
spouse and/or his dependents, as applicable) participated immediately prior to
the Date of Termination at the level in effect and upon substantially the same
terms and conditions (including without limitation contributions required by
Executive for such benefits) as existed immediately prior to the Date of
Termination; provided, if the Executive (or his/her spouse) is eligible for
Medicare or a similar type of governmental medical benefit, such benefit shall
be the primary provider before Company medical benefits are provided. If
Executive (or his spouse and/or his dependents) cannot continue to participate
in the Company programs providing such benefits, the Company shall arrange to
provide Executive (and his spouse and/or his dependents, as applicable) with the
economic equivalent of such benefits which they otherwise would have been
entitled to receive under such plans and programs (“Continued Benefits”);
provide that if, pursuant to the terms of the Company’s group health and welfare
plans or programs, Executive (and his spouse and dependents, if applicable)
cannot continue to participate in the Company group health and welfare plans or
programs and provided in this Section 7(b)(i)(2) or Section 7(b)(ii)(2), the
Company shall provide Executive (and spouse and/or dependents, if applicable)
either the equivalent of such benefits which they would have otherwise been
entitled under such plans and programs under a private health insurance contract
purchased by the Company for the benefit of Executive (and his spouse and/or
dependents, if applicable) or a lump sum cash payment equal to the cost of
providing such equivalent private health insurance. The maximum period of
coverage for which Executive may be entitled to group health plan coverage
continuation rights under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, shall not be reduced due to the provision of any benefits to
Executive for any periods under this Agreement.

(3) all equity incentive stock awards granted to Executive, including the
Initial Stock Grant, shall be 100% vested on the Date of Termination.

(ii) If Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason following the Initial Term but during the Employment
Period:

(1) the Company will pay to Executive within thirty (30) days of the Date of
Termination in a single lump sum payment an amount equal to (A) the Accrued
Obligation, (B) Executive’s Base Salary and (C) Executive’s Bonus for the year
in which the Date of Termination occurs;



--------------------------------------------------------------------------------

(2) the Company shall maintain in full force and effect, for the continued
benefit of Executive (and his spouse and/or his dependents, as applicable) for a
period of 24 months following the Date of Termination the medical,
hospitalization, and dental programs, in which Executive (and his spouse and/or
his dependents, as applicable) participated immediately prior to the Date of
Termination on such terms as described in Section 7(b)(i)(2).

(c) Termination by Company for Cause or by Executive Without Good Reason
following the Initial Term. If Executive’s employment is terminated by the
Company for Cause or by Executive (other than for Good Reason or other than
during the Initial Term) the Company will pay Executive the Accrued Obligation,
as soon as practicable following the Date of Termination. Following such
payment, the Company shall have no further obligations to the Executive other
than as may be required by law or the terms of an employee benefit plan of the
Company.

(d) Disability following the Initial Term. During any period that Executive
fails to perform his duties under this Agreement as a result of incapacity due
to physical or mental illness (“Disability Period”), Executive will continue to
receive his full Base Salary set forth in Section 4(a) until his employment is
terminated pursuant to Section 5(b). In the event Executive’s employment is
terminated for Disability pursuant to Section 5(b) following the Initial Term,
the Company will (A) pay to Executive the Accrued Obligation, as soon as
practicable following the Date of Termination, and (B) provide Executive with
disability benefits pursuant to the terms of the Company’s disability programs
and/or practices.

(e) Death. If Executive’s employment is terminated by his death, the Company
will pay to Executive’s beneficiary, or personal or legal representatives or
estate, as the case may be, a single lump sum cash payment equal to [(A)] the
Accrued Obligation [and (B) one-third of Executives Base Salary in effect on the
Date of Termination].

(f) Change in Control. If during the Employment Period Executive’s employment is
terminated by the Company for any reason “In Connection With a Change of
Control” (as defined below), then

(i) within thirty (30) days after the Date of Termination the Company shall pay
the Executive a single lump sum cash amount equal to (A) the Accrued Obligation
and (B) the product obtained by multiplying the sum of Executive’s Base Salary
and target Bonus for the year in which the Date of Termination occurs by two
(2);

(ii) the Company shall maintain in full force and effect, for the continued
benefit of Executive (and his spouse and/or his dependents, as applicable) for a
period of 24 months following the Date of Termination the medical,
hospitalization, and dental programs, in which Executive (and his spouse and/or
his dependents, as applicable) participated immediately prior to the Date of
Termination on such terms as described in Section 7(b)(i)(2).

(iii) all equity incentive stock awards granted to Executive, including the
Initial Stock Grant, shall be 100% vested on the Date of Termination.

(iv) To the extent Executive is eligible to receive a benefit under this
Section 7(b) or Section 7(f), Executive may elect to receive a benefit under
this Section 7(b) or Section 7(f); provided, however, if Executive elects to
receive a benefit under this Section 7(b), no benefits shall be payable under
Section or Section 7(f) or if Executive elects to receive a benefit under
Section or Section 7(f), no benefits shall be payable under this Section 7(b).

(v) “In Connection With a Change of Control” Defined. For purposes of this
Agreement, a termination “In Connection With a Change of Control” shall mean the
termination of Executive’s employment by the Company or its successor, as the
case may be, for any reason other than for Cause, death or Disability upon, in
connection with, or within one year following, a “Change In Control of the
Company” (as defined below). For purposes of this Agreement, a “Change in
Control of the Company” shall mean the occurrence of any of the following after
the Effective Date:

(1) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
from time to time, (the “Exchange Act”) (a “Covered Person”) of beneficial
ownership (within the meaning of rule 13d-3 promulgated under the Exchange Act)
of 30 percent (30%) or more of either (i) the then outstanding shares of the
common stock of the Company (the “Outstanding Company Common Stock”), or
(ii) the combined voting power of the then outstanding voting



--------------------------------------------------------------------------------

securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (1), the following acquisitions shall not
constitute a Change in Control of the Company: (a) any acquisition directly from
the Company, (b) any acquisition by the Company, (c) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by The Company, or (d) any acquisition by any
corporation pursuant to a transaction which complies with clauses (a), (b) and
(c) of subsection (3) of this Section 7(f)(v); or

(2) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Covered Person other than the Board; or

(3) consummation of (xx) a reorganization, merger or consolidation or sale of
the Company, or (yy) a disposition of all or substantially all of the assets of
the Company (a “Business Combination”), in each case, unless, following such
Business Combination, (1) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, direct or indirectly, more than
50 percent (50%) of, respectively, the then outstanding shares of common stock
and the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no Covered Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30 percent (30%) or more
of, respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (3) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination.

(g) Mitigation. Executive will not be required to mitigate amounts payable under
this Agreement by seeking other employment or otherwise, and there will be no
offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein.

8. Indemnification and Insurance. Executive shall be indemnified and held
harmless by the Company during the term of this Agreement and following any
termination of this Agreement for any reason whatsoever in the same manner as
would any other key management employee of the Company with respect to acts or
omissions occurring prior to (a) the termination of this Agreement or (b) the
termination of employment of Executive. In addition, during the term of this
Agreement and for a period of three years following the termination of this
Agreement for any reason whatsoever Executive shall be covered by a Company held
liability insurance policy, with a maximum aggregate limit of liability for all
claims under all liability coverage sections in the amount of $5,000,000,
covering acts or omissions occurring prior to (i) the termination of this
Agreement or (ii) the termination of employment of Executive.

9. Agreement Binding on Successors.

(a) Company’s Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred except that the Company will require
any successor (whether direct or indirect, by purchase, merger, reorganization,
sale, transfer of stock, consolidation or otherwise) to all or substantially all
of the business and/or assets of the Company to expressly assume and agree to
perform this Agreement, in the same manner and to the same extent that the
Company would be required to



--------------------------------------------------------------------------------

perform it if no succession had taken place. As used in this Agreement,
“Company” means the Company as herein defined, and any successor to its or the
Company’s business and/or assets (by merger, purchase or otherwise) which
executes and delivers the agreement provided for in this Section 9 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

(b) Executive’s Successors. No rights or obligations of Executive under this
Agreement may be assigned or transferred by Executive other than his rights to
payments or benefits under this Agreement, which may be transferred only by will
or the laws of descent and distribution. Upon Executive’s death, this Agreement
and all rights of Executive under this Agreement shall inure to the benefit of
and be enforceable by Executive’s beneficiary, or personal or legal
representatives, or estate, to the extent any such person succeeds to
Executive’s interests under this Agreement. In the event of Executive’s death or
a judicial determination of his incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to refer to his estate or other
legal representative(s). If Executive should die following his Date of
Termination while any amounts would still be payable to him under this Agreement
if he had continued to live, unless otherwise provided, all such amounts shall
be paid in accordance with the terms of this Agreement to his beneficiary or
personal or legal representatives or estate.

10. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to Executive:

At his last known address evidenced on the Company’s payroll records.

If to the Company:

Continental Resources, Inc.

302 N. Independence

Enid, OK 73701

or to such other address as any party may have furnished to the other in writing
in accordance with this Agreement, except that notices of change of address
shall be effective only upon receipt.

11. Withholding; Section 409A. All payments hereunder will be subject to any
required withholding of federal, state and local taxes pursuant to any
applicable law or regulation. This Agreement is intended to meet
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and shall be administered, construed and interpreted in
accordance with such intent. To the extent that an award or payment, or the
settlement or deferral thereof, is subject to Section 409A of the Code, except
as the Board and Executive otherwise determine in writing, the award shall be
granted, paid, settled or deferred in a manner that will meet the requirements
of Section 409A of the Code, including regulations or other guidance issued with
respect thereto, such that the grant, payment, settlement or deferral shall not
be subject to the additional tax applicable under Section 409A of the Code.
Accordingly, for purposes of a distribution under the Agreement shall be
determined a termination of employment hereunder must meet the requirements of a
“separation from service” as defined for purposes of Section 409A of the Code.

Notwithstanding any provision of this Agreement, if the Board (or its delegate)
determines in its sole discretion that as of the date of the Executive’s
termination the Executive is a “specified employee” (as defined in
Section 409A(a)(2)(B)(i) of the Code, and Department of Treasury regulations and
other interpretive guidance issued thereunder) as of the date of the Executive’s
termination and that any payment due hereunder during the six-month period that
commences on and follows Executive’s Date of Termination must be delayed to
comply with Section 409A of the Code, then such payment(s) shall be paid in one
lump sum amount on the first business day following the six-month anniversary of
the date of the Executive’s Date of Termination. To the extent any payments due
hereunder are so delayed In Connection with a Change of Control, such amounts
shall be deposited in a rabbi trust as selected by Executive.

12. Miscellaneous. No provisions of this Agreement may be amended, modified, or
waived unless agreed to in writing and signed by Executive and by a duly
authorized officer of the Company. No waiver by either party of any breach by
the other party of any condition or provision of this Agreement shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. The respective rights and obligations of the parties
under this Agreement shall survive Executive’s termination of employment and the
termination of this Agreement to the extent necessary for the intended
preservation of such rights and obligations. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Oklahoma without regard to its conflicts of law principles.



--------------------------------------------------------------------------------

13. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

15. Section Headings. The section headings in this Agreement are for convenience
of reference only, and they form no part of this Agreement and will not affect
its interpretation.

16. Entire Agreement. Except as provided elsewhere herein and except for the
other documents and agreements contemplated in accordance herewith, this
Agreement sets forth the entire agreement of the parties with respect to its
subject matter and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party to this
Agreement with respect to such subject matter.

17. Further Assurances. The parties hereby agree, without further consideration,
to execute and deliver such other instruments or to take such other action as
may reasonably be required to effectuate the terms and provisions of this
Agreement.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first above written.

 

Continental Resources Inc. (the “Company”) By  

/s/ Jeff Hume

Title  

President and Chief Operating Officer

Eric S. Eissenstat (the “Executive”)

/s/ Eric S. Eissenstat